DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 22-36, in the reply filed on 1/31/2022 is acknowledged.  The traversal is on the ground(s) that “the Office will necessarily search and consider the subject matter of [all of the] claims…, since various method procedures will provide affirmatively claims[ ] structure(s) from the apparatus claims.” Rem. This is not found persuasive at least because Applicant has elected apparatus claims, not method claims. Furthermore, as indicated in the Restriction Requirement mailed 11/29/2021, the process requires searching for steps not correspondingly required for the apparatus. See Rest. Req. 2-3. Accordingly, a search burden exists.
The requirement is still deemed proper and is therefore made FINAL.
Response to Amendment
The amendment filed 11/10/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “a thickness of the maintaining material is between 25% and 85% of a thickness dimension of the bridge” (claim 23); a thickness of the maintaining material that is between 25% and 85% a thickness dimension of the bridge (claim 29); the support groove defining a depth that .
Applicant is required to cancel the new matter in the reply to this Office Action.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains fewer than 50 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 24 and 25 are objected to because of the following informalities: “claim22” in claim 24, line 1 should be amended to recite –claim 22--; and “connected respective” in claim 25, line 28 appears intended to recite –connected to respective--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 29, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New claim 23 requires a thickness of the maintaining material be “between 25% and 85% of a thickness dimension of the bridge,” which lacks written description support in Applicant’s disclosure as originally filed. Notably, Applicant’s Specification discloses the maintaining material, i.e. “physical marker groove,” in the ground surface being “preferably maximally about 60% of the thickness of the bride,” and in the support surface being “preferably maximally about 15% of the thickness of the bridge 3 or vice versa.” Spec. 7:26-30. Furthermore, no minimal thickness of the maintaining material is disclosed in the Specification.

New claim 31 requires, after a deepening of the support groove and before affixing the horseshoe to the hoof, that “the support groove defines the depth that of at least 50% of the thickness dimension of the bridge.” The claimed depth is not supported in Applicant’s disclosure as originally filed. For example, Applicant discloses merely a step of “deepening the groove.” Spec. 8:1-10. Furthermore, when the horseshoe is fitted “using the traditional method,” the support groove is “deepen[ed],” “until approximately 60% of the thickness of the horseshoe is as such that the shape of the appropriate horseshoe remains intact, but only a minimal of material is present between the grooves 1 and 8 in the bridge (Figure 3).” Id. at 9:1-5. However, figures 3a and 3b illustrate also a ground-facing groove, whose depth is not disclosed. Accordingly, there is no written description support for the support groove alone “defin[ing] the depth that of at least 50% of the thickness dimension of the bridge.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 22-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitations "the two free sides thereof" and “the lateral and the medial movement of the hose” in lines 16-17 and the last line of the claim, respectively.  There is insufficient antecedent basis for each of these limitations in the claim. It is further unclear as to the meaning of the term “septate” in the second to last line of the claim.
Claim 23 requires “a segment of maintaining material is defined between the respective bottom surfaces of the first and second grooves,” and having a claimed thickness, rendering the claim indefinite because at least in the third configuration of claim 22, there would appear to be no maintaining material present.
Claim 25 recites “a shoe rearward end that is opposite the shoe rearward end” in line 5, rendering the claim indefinite because it is unclear as to how an end may be opposite itself. It is further unclear as to whether “a hoof” in line 8 refers to the same or a distinct hoof as that recited in the preamble; and whether “a longitudinal centerline” in line 30 is distinct from the previously recited “a centerline,” because they appear to be defining the same centerline.

Claims 24, 26, 27, and 30-36 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luber, DE 10 2008 060198 A1 (USPTO human translation provided on PTO-892), in view of Bergeleen, U.S. Patent No. 6,263,973 B1, and Cattaneo, U.S. Patent No. 4,557,334.
Re Claim 22, Luber teaches a shoe configured to be attached to a hoof of a horse (see, e.g., translation at claims 1 and 13), the shoe comprising:
A support surface (1.1; see figure 1) facing the hoof when attached directly thereto (see translation at claims 1 and 13, claiming “whereby the horseshoe (1) has an underside (1.1) abutting the hoof after shoeing”);
An exposed ground-facing surface (1.2; see id. and translation at paragraph [0014]) facing a ground surface when the support surface is attached to the hoof (see id.);
A first leg (2) and a second leg (2’), each of the first and second legs having a plurality of holes (8, 8’) arranged in a recess on the ground-facing surface (see figure 1; Applicant has conceded in the parent 15/290,792 and 16/686,481 applications that the Examiner’s findings are accurate); and
A bridge (3);
The shoe having a first configuration (see translation at paragraph [0022]), describing a first horseshoe configuration prior to forming recess 4 and separation point 5, or a first horseshoe configuration having recess 4 and separation point 5), the first configuration comprising:
The bridge extending along an entire distance between a closest one of the plurality of holes of the first leg and a closest one of the plurality of see figure 1), the bridge having a first groove (5) on the support surface (see translation at paragraphs [0025]-[0026] and claims 1 and 13, at least the claims indicating that 1.1 is the support surface, so 5 is on the support surface),
The first groove extending across the bridge mostly from an outer circumference of the bridge to an inner circumference of the bridge between the two free sides thereof (see figure 1) such that the bridge has a reduced thickness at the first groove (see id. and translation at paragraph [0022]), wherein a side of the bridge along the inner circumference is free (see figure 1),
The first groove being in a center of the bridge (see id.),
The shoe having the first configuration in which the shoe is a single unitary piece having the first groove (see id.),
The shoe being rigid in the first configuration (see translation at paragraphs [0014] and [0022]) and being composed of a material including a metal (see id.) or a polymer or a combination thereof; and
The shoe having a third configuration when attached to the hoof (the separation point has been completely cut through using a severing too; see figure 2 and translation at paragraph [0025]), the third configuration in which the bridge is composed of two septate [sic] (see 112(b) rejection, supra) and immediately adjacent halves to permit the lateral and the medial movement of the shoe. See figure 2 and translation at paragraphs [0005]-[0006] and [0025].

Bergeleen, similarly directed to a shoe configured to be attached to a hoof of a horse, the shoe comprising a support surface and an exposed ground-facing surface (see, e.g., figures 1 and 3); a first leg and a second leg (see figure 1), each of the first and second legs having a plurality of holes (60) arranged in a recess (80) on the ground-facing surface (see id. and 2:60-62); and a bridge (40); teaches that it is known in the art for the shoe to have a first configuration (prior to grinding away at 50, or grinding has initially begun; see 3:39-50) and a second configuration (50 has been ground down further in the process of achieving a desired flexibility of the horseshoe; see id.), the first and second configurations each comprising: the bridge extending along an entire distance between a closest one of the plurality of holes of the first leg and a closest one of the plurality of holes of the second leg to define a width of the bridge (see id. and figure 1), the bridge having a first groove (formed by 50; see figure 1 and 3:34-38) on the support surface such that the bridge has a reduced thickness at the first groove (see id.), wherein a side of the bridge along the inner circumference is free (see id.), the first groove being in a center of the bridge (see id.), the shoe having the first configuration in which the shoe is a single unitary piece having the first groove (see figure 1), the shoe having the second configuration (see id. and 3:39-50), the first groove having a greater depth (see id.), wherein an overall shape of the shoe remains intact in the first configuration and the second configuration. See id.

Furthermore, Cattaneo teaches a horseshoe comprising a support surface and a ground-facing surface (see, e.g., figures 1, 3, and 8); a first leg and a second leg (3; see figure 1), and a bridge (see id.); the bridge having a first groove (7) on the support surface and a second groove (other 7) directly opposite and co-aligned with the first groove on the ground-facing surface (see id. and figure 3), each of the first and second grooves extending across the bridge from an outer circumference of the bridge to an inner circumference of the bridge (see figure 1) such that the bridge has a reduced see figure 3), the first and second grooves being in a center of the bridge. See figure 1.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the bridge of Luber as modified by Bergeleen to have a second groove directly opposite and co-aligned with the first groove on the ground-facing surface, each of the first and second grooves extending across the bridge from an outer circumference of the bridge to an inner circumference of the bridge such that the bridge has a reduced thickness between the first and second grooves, the first and second grooves being in a center of the bridge, in order to provide two grooves of longer length so as to increase the elasticity of the horseshoe prior to being cut or increase the visibility of the markers for uniform grinding by a farrier. It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in view of the combined teachings of Luber, Bergeleen, and Cattaneo, to have the first groove have a depth that is greater than a depth of the second groove when the shoe is in the second configuration, in order to minimize the depth of the second groove where possible and prevent ground debris from entering the second groove during use of the horseshoe. Applicant’s Specification discloses no criticality of which groove is deeper. See Spec. at 7:26-30.
Re Claim 23, as best understood (see 112(a)/(b) rejections, supra), Luber as modified by Bergeleen and Cattaneo teaches that a segment of maintaining material is defined between respective bottom surfaces of the first and second grooves (see Luber translation at paragraphs [0022] and [0025]; Bergeleen at figure 3; Cattaneo at figure 3), See Cattaneo at figure 3.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the thickness of the maintaining material of Luber as modified by Bergeleen and Cattaneo to be between 25% and 85% of a thickness dimension of the bridge, in order to provide a desired degree of flexibility to the horseshoe prior to severing it or deepening the groove, for ease of fitting the horseshoe to a hoof. Applicant’s Specification does not allege any criticality of a thickness of the maintaining material (see Spec. at 7:26-30), and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re Claim 24, Luber as modified by Bergeleen and Cattaneo teaches that in the second configuration, the first groove has a depth that is greater than a depth of the second groove (see rejection of claim 22, supra), but does not expressly teach whether the depth is at least 50% of the thickness dimension of the bridge. It is noted, however, that during the grinding down of the first groove, its depth would appear to achieve at least 50% of the thickness dimension of the bridge.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the depth of the first groove in the second configuration of Luber as modified by Bergeleen and Cattaneo to be at least 50% of the thickness dimension of the bridge, in order to provide a desired degree of flexibility to the horseshoe prior to severing it or deepening the groove, for ease of fitting the see Spec. at 7:26-30), and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 25, 26, 30, 31, 34, and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luber.
Re Claim 25, as best understood (see 112(b) rejections, supra), Luber teaches a dividable horseshoe that is dividable form a one-piece horseshoe (see figure 1) into a two-piece horseshoe (see figure 2) during a horse shoeing procedure in which the dividable horseshoe is attached to a hoof (see translation at paragraphs [0022]-[0026]), the dividable horseshoe comprising:
A shoe forward end (see figure 1) defined at a forward half of the dividable horseshoe;
A shoe rearward end (see id.) that is opposite the shoe rearward end with the shoe rearward end defined at a rearward half of the dividable horseshoe (see id.);
A ground-facing surface (1.2; see translation at paragraph [0014] and claims 1 and 13, claiming “whereby the horseshoe (1) has an underside (1.1) abutting the hoof after shoeing, an upper side (1.2) opposing the underside (1.1)”) that faces downwardly toward the ground when the dividable horseshoe is attached to a hoof of a horse (see id.
A support surface (1.1; see figure 1) that faces upwardly away from the ground when the dividable horseshoe is attached to the hoof of the horse (see translation at claims 1 and 13, claiming “whereby the horseshoe (1) has an underside (1.1) abutting the hoof after shoeing, an upper side (1.2) opposing the underside (1.1)”);
A first leg (2) arranged at a first side of the dividable horseshoe (see figure 1), wherein the first leg: extends along a first curved path from the shoe forward end to the shoe rearward end (see id.); and defines a first apex area corresponding to a portion of the first leg in which a first apex position is defined (see id.), wherein the first apex position is spaced transversely furthest from a centerline of the dividable horseshoe in a first direction (see id.);
A second leg (2’) arranged at a second side of the dividable horseshoe (see id.), wherein the second leg: extends along a second curved path from the shoe forward end to the shoe rearward end (see id.); and defines a second apex area corresponding to a portion of the second leg in which a second apex position is defined (see id.), wherein the second apex position is spaced transversely furthest from a centerline of the dividable horseshoe in a second direction that is opposite the first direction (see id.);
A maximum shoe width location of the dividable horseshoe is defined between the first and second apex positions of the first and second legs (see id.);
A bridge (3) extending between and connected respective forward ends of the first and second legs (see id.), wherein the bridge defines: a first bridge segment arranged on a first side of a longitudinal centerline of the dividable horseshoe see id.); a second bridge segment arranged on a second side of the longitudinal centerline of the dividable horseshoe (see id.); a segment of maintaining material (formed by 5) extending transversely between the first and second bridge segments (compare figure 1, with Applicant’s figure 1a; see also Luber translation at paragraph [0022]);
Wherein during the horses shoeing procedure (process not positively recited in apparatus claim), the dividable horseshoe defines: a first state in which the dividable horseshoe has a one-piece configuration with the segment of maintaining material connecting the first and second bridge segments to each other (see figure 1); and a second state in which the dividable horseshoe has a two-piece configuration with the segment of maintaining material divided to wholly separate the first and second bridge segments from each other (see figure 2 and translation at paragraphs [0019] and [0022]-[0026]);
A first set of nail holes (8 on 2) defined by three nail holes arranged at the first leg (see figure 1); and
A second set of nail holes (8 on 2’) defines by three nail holes arranged at the second leg (see id.);
Wherein the first and second sets of nail holes provide securing positions for securing the dividable horseshoe to the hoof. See id. and translation at paragraph [0020].
Although Luber does not expressly teach that the first and second sets of nail holes are each defined by at least four nail holes, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, it In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Re Claim 26, Luber teaches a support groove (formed by 5; see figure 1 and translation at paragraphs [0019] and [0022]) extending into the support surface (see figure 1 and translation at paragraphs [0025]-[0026] and claims 1 and 13, at least the claims indicating that 1.1 is the support surface, so 5 is on the support surface) so that a bottom of the support groove defines a boundary of the segment of maintaining material. See figure 1 and translation at paragraphs [0019] and [0022].
Re Claim 30, Luber does not expressly teach whether the support groove defines a depth that is at least 50% of the thickness dimension of the bridge. It is noted, however, that during the shoeing process of Luber, the support groove achieves a depth that is at least 50% of the thickness dimension of the bridge. See figure 2 and translation at paragraph [0025].
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the depth of the support groove of Luber to be at least 50% of the thickness dimension of the bridge, in order to provide a desired degree of flexibility to the horseshoe prior to severing it or deepening the groove, for ease of fitting the horseshoe to a hoof. Applicant’s Specification does not allege any see Spec. at 7:26-30), and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re Claim 31, Luber teaches that the support groove defines the depth that of at least 50% of the thickness dimension of the bridge: after a deepening of the support groove when the dividable horseshoe is in the one-piece configuration (see translation at paragraphs [0019] and [0022]-[0025], noting that in the process of severing the horseshoe, the support groove is deepened while the horseshoe remains in a one-piece configuration); and before affixing the dividable horseshoe to the hoof during the shoeing procedure (functional language that Luber is capable of—the shoeing procedure is not positively recited, and the support groove could be deepened prior to affixing the horseshoe to the hoof).
Re Claim 34, Luber teaches a third state during the horse shoeing procedure (not positively recited) as an intermediate state before the dividable horseshoe defines the two-piece configuration (the intermediate state is not positively recited because it is recited as occurring during the procedure not positively recited), wherein during the intermediate state: a dimension of the segment of maintaining material is reduced so that less material connects the first and second bridge segments to each other while the dividable horseshoe is in the one-piece configuration (functional language that Luber is capable of). See also Luber translation at paragraphs [0019] and [0022]-[0025], noting that during Luber’s shoeing process, the horseshoe would achieve the claimed third, intermediate state as the horseshoe is being severed.
see figure 1, noting that the scope of the “area” has not been defined beyond “corresponding to a portion of the first leg in which a first apex position is defined,” and could accordingly span substantially the length of the first leg); and at the second leg, at least one nail hole of the second set of nail holes is arranged in the second apex area. See figure 1, noting that the scope of the “area” has not been defined beyond “corresponding to a portion of the second leg in which a second apex position is defined,” and could accordingly span substantially the length of the second leg.
Claims 27-29, 32, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luber as applied to claim 26 above, and further in view of Cattaneo.
Re Claim 27, Luber teaches that the bottom of the support groove defines an upper boundary of the segment of the maintaining material (see figure 1 and translation at paragraph [0022]), but does not expressly teach a ground groove as claimed.
Cattaneo teaches a horseshoe comprising a support surface and a ground-facing surface (see, e.g., figures 1, 3, and 8); a first leg and a second leg (3; see figure 1), and a bridge (see id.) extending between and connected to respective forward ends of the first and second legs (see figure 1), wherein the bridge defines first and second bridge segments as claimed (see id.) and a segment of maintaining material (formed by 7) extending transversely between the first and second bridge segments (see figures 1 and 3); a support groove (7) extending into the support surface so that a bottom of the support groove defines a boundary of the segment of maintaining material (see id. and see figures 1 and 3) and the dividable horseshoe further comprises: a ground groove (opposite 7) extending into the ground-facing surface so that a bottom of the ground groove defines a lower boundary of the segment of maintaining material. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Luber to have a ground groove extending into the ground-facing surface so that a bottom of the ground groove defines a lower boundary of the segment of maintaining material, as taught by Cattaneo, in order to provide two grooves so as to increase the elasticity of the horseshoe prior to being cut to facilitate fitting the shoe to the hoof, or increase the visibility of the markers for uniform cutting by a farrier.
Re Claim 28, Luber teaches that the support groove defines a depth dimension (see figure 1 and translation at paragraph [0022]), but does not expressly teach a ground groove.
Cattaneo teaches a horseshoe comprising a support surface and a ground-facing surface (see, e.g., figures 1, 3, and 8); a first leg and a second leg (3; see figure 1), and a bridge (see id.) extending between and connected to respective forward ends of the first and second legs (see figure 1), wherein the bridge defines first and second bridge segments as claimed (see id.) and a segment of maintaining material (formed by 7) extending transversely between the first and second bridge segments (see figures 1 and 3); a support groove (7) extending into the support surface so that a bottom of the support groove defines a boundary of the segment of maintaining material (see id. and see figures 1 and 3) and the dividable horseshoe further comprises: a ground groove (opposite 7; see id.) that has a depth dimension. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Luber to have a ground groove having a depth dimension, as taught by Cattaneo, in order to provide two grooves so as to increase the elasticity of the horseshoe prior to being cut to facilitate fitting the shoe to the hoof, or increase the visibility of the markers for uniform cutting by a farrier. Although Luber as modified by Cattaneo does not expressly teach whether the support groove is deeper than the ground groove, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the support groove to be deeper than the ground groove, in order to minimize the depth of the second groove where possible and prevent ground debris from entering the second groove during use of the horseshoe. Applicant’s Specification discloses no criticality of which groove is deeper. See Spec. at 7:26-30.
Re Claim 29, Luber teaches that the segment of maintaining material that is defined by the bottom surface of the support groove defines a thickness of the maintaining material (see figure 1 and translation at paragraph [0022]), but does not expressly teach a ground groove or the thickness of the maintaining material being between 25% and 85% of a thickness dimension of the bridge.
Cattaneo teaches a horseshoe comprising a support surface and a ground-facing surface (see, e.g., figures 1, 3, and 8); a first leg and a second leg (3; see figure 1), and see id.) extending between and connected to respective forward ends of the first and second legs (see figure 1), wherein the bridge defines first and second bridge segments as claimed (see id.) and a segment of maintaining material (formed by 7) extending transversely between the first and second bridge segments (see figures 1 and 3); a support groove (7) extending into the support surface so that a bottom of the support groove defines a boundary of the segment of maintaining material (see id. and 2:28-31), wherein the bottom of the support groove defines an upper boundary of the segment of the maintaining material (see figures 1 and 3) and the dividable horseshoe further comprises: a ground groove (opposite 7; see id.); wherein the segment of maintaining material that is defined between respective bottom surfaces of the support groove and the ground groove defines a thickness of the maintaining material. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Luber to have a ground groove extending into the ground-facing surface so that a bottom of the ground groove defines a lower boundary of the segment of maintaining material, as taught by Cattaneo, in order to provide two grooves so as to increase the elasticity of the horseshoe prior to being cut to facilitate fitting the shoe to the hoof, or increase the visibility of the markers for uniform cutting by a farrier.
It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the thickness of the maintaining material of Luber as modified by Cattaneo to be between 25% and 85% of a thickness dimension of the bridge (see Cattaneo at figure 3), in order to provide a desired degree of flexibility to the horseshoe prior to severing it or deepening the groove, for ease of fitting the see Spec. at 7:26-30), and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re Claim 32, Luber as modified by Cattaneo teaches that at least one of the support groove and the ground groove defines a flat bottom surface and a squared U-shape cross-sectional profile (see Cattaneo at figure 3): after a deepening of the respective at least one of the support groove and the ground groove by cutting or sawing when the dividable horseshoe is in the one-piece configuration; and before affixing the dividable horseshoe to the hoof during the shoeing procedure (functional language that Luber as modified by Cattaneo is capable of—the groove of Luber as modified by Cattaneo could be deepened by cutting or sawing in a manner that would maintain the claimed profile, and during the non-positively recited shoeing process, the deepening could occur prior to affixing the horseshoe).
Re Claim 33, Luber as modified by Cattaneo teaches that the depths of the support and ground grooves together remove a portion of a thickness of the bridge (see Cattaneo at figure 3), but does not expressly teach whether the portion is up to 75% of the thickness.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the support and ground grooves of Luber as modified by Cattaneo to together remove up to 75% of the thickness of the bridge, in order to achieve a desired flexibility of the shoe for ease of fitting to the hoof. Applicant’s see Spec. at 7:26-30), and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 36 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luber as applied to claim 25 above, and further in view of Bergeleen.
Re Claim 36, Luber teaches that the securing positions are provided at the forward half of the horseshoe (see figure 1), including: at the first leg, at least one nail hole of the first set of nail holes is arranged in the first apex area (see id.); and at the second leg, at least one of the second set of nail holes is arranged in the second apex area. See id. Luber does not expressly teach the remaining limitations.
Bergeleen, similarly directed to horseshoe, the horseshoe comprising a shoe forward end, a shoe rearward end, a ground-facing surface, a support surface, first and second legs each defining apex areas as claimed, a bridge defining first and second bridge segments and a segment of maintaining material (compare figure 1, with Applicant’s figure 1a), first and second sets of nail holes (60) each defined by at least four nail holes (see figure 1) arranged at the first and second legs, respectively (see id.), wherein the first and second sets of nail holes provide securing positions for securing the dividable horseshoe to the hoof (see id., 2:53-57, and 4:64-5:8), teaches that it is known in the art to have the securing positions be provided at both the forward and rearward halves of the horseshoe (see figure 1), including: at the first leg, at least one of the first set of nail holes is arranged in the rearward half of the horseshoe and at least one of the first set of nail holes is arranged in the first apex area (compare figure 1, with Compare figure 1, with Applicant’s figure 1a.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Luber to have the securing positions be provided at both the forward and rearward halves of the dividable horseshoe, including: at the first leg, at least one of the first set of nail holes is arranged in the rearward half of the dividable horseshoe and at least one of the first set of nail holes is arranged in the first apex area; and at the second leg, at least one of the second set of nail holes is arranged in the rearward half of the dividable horseshoe and at least one of the second set of nail holes is arranged in the second apex area, as taught by Bergeleen, in order to space the nail holes so as to prevent the rear portions of the left and right wings from becoming dislodged from the hoof during use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/           Primary Examiner, Art Unit 3642